Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Per the Request for Continued Examination filed 18 April 2022, the Amendment filed 16 March 2022 has been entered. Claims 1-20 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 24 January 2022.
Claim Interpretation
As set forth in paragraph 22 of the present specification, positional terms such as upper, lower, forward, and rearward are interpreted with respect to an apparatus oriented as shown in Fig. 1 of the present drawings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,850,407 B2 in view of US Pat. No. 2,928,171 to Oster.
Regarding present claim 1, claim 1 of the ‘407 patent discloses the features of present claim 1. Note that the ‘first’ and ‘second’ blades of claim 1 of the ‘407 patent become ‘upper’ and ‘lower’ blades as recited in present claim 1 depending on the orientation of the blade assembly, such as when oriented for attachment to a hair cutting apparatus. Note next that the yoke is coupled to the upper blade to reciprocate the upper blade as required by present claim 1 due to the peg interfacing with the aperture as required by claim 1 of the ‘407 patent. The guide as disclosed by claim 1 of the ‘407 patent is a ‘spring retainer’ as required by present claim 1. 
Regarding present claim 9, claim 1 of the ‘407 patent discloses the features of present claim 9.
Regarding present claim 10, claim 1 of the ‘407 patent discloses the features of present claim 10. 
Claim 1 of the ‘407 patent fails to disclose that the spring includes a coil with less than 360 degree of arc.
 However, Oster teaches that providing a spring with a coil of less than 360 degrees of arc (see Fig. 5 of Oster), which spring geometry is advantageous in order to cause the spring to provide a force on the reciprocating blade that is toward the stationary blade, rather than in a horizontal direction (see Oster at col. 4, lines 50-55). Therefore, it would have been obvious to one of ordinary skill in the art to provide the spring of claim 1 of the ‘407 patent with a coil with less than 360 degrees of arc as taught by Oster in order to provide a downward, rather than horizontal, force acting on the reciprocating blade of the ‘407 patent. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,322,517 B2 in view of US Pat. No. 2,928,171 to Oster.
Regarding present claim 1, claims 1 and 12 of the ‘517 patent discloses the features of present claim 1. Note that the ‘first’ and ‘second’ blades of claim 1 of the ‘517 patent become ‘upper’ and ‘lower’ blades as recited in present claim 1 depending on the orientation of the blade assembly, such as when oriented for attachment to a hair cutting apparatus. The guide as disclosed by claim 1 of the ‘517 patent is a ‘spring retainer’ as required by present claim 1. Claim 12 of the ‘517 patent discloses that the spring retainer (i.e., the guide base of the guide) traps the spring against the lower blade. 
Claim 1 of the ‘517 patent fails to disclose that the spring includes a coil with less than 360 degree of arc. 
However, Oster teaches that providing a spring with a coil of less than 360 degrees of arc (see Fig. 5 of Oster), which spring geometry is advantageous in order to cause the spring to provide a force on the reciprocating blade that is toward the stationary blade, rather than in a horizontal direction (see Oster at col. 4, lines 50-55). Therefore, it would have been obvious to one of ordinary skill in the art to provide the spring of claim 1 of the ‘517 patent with a coil with less than 360 degrees of arc as taught by Oster in order to provide a downward, rather than horizontal, force acting on the reciprocating blade of the ‘517 patent. 
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7 of U.S. Patent No. 9,770,836 B2 in view of US Pat. No. 2,928,171 to Oster.
Regarding present claim 1, claims 1 and 7 of the ‘836 patent discloses the features of present claim 1. Note that the ‘first’ and ‘second’ blades of claim 1 of the ‘836 patent become ‘upper’ and ‘lower’ blades as recited in present claim 1 depending on the orientation of the blade assembly, such as when oriented for attachment to a hair cutting apparatus. The spring retainer and guide as disclosed by claim 1 of the ‘836 patent is a ‘spring retainer comprising a guide base’ as required by present claim 1. Claim 7 of the ‘836 patent discloses that the spring retainer traps the spring against the lower blade. 
Regarding present claim 2, claims 1 and 2 of the ‘836 patent discloses the features of present claim 2.
Claim 1 of the ‘836 patent fails to disclose that the spring includes a coil with less than 360 degree of arc. 
However, Oster teaches that providing a spring with a coil of less than 360 degrees of arc (see Fig. 5 of Oster), which spring geometry is advantageous in order to cause the spring to provide a force on the reciprocating blade that is toward the stationary blade, rather than in a horizontal direction (see Oster at col. 4, lines 50-55). Therefore, it would have been obvious to one of ordinary skill in the art to provide the spring of claim 1 of the ‘836 patent with a coil with less than 360 degrees of arc as taught by Oster in order to provide a downward, rather than horizontal, force acting on the reciprocating blade of the ‘836 patent. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,014,253 B2.
Regarding present claim 1, claim 1 of the ‘253 patent discloses the features of present claim 1. Note that the ‘first’ and ‘second’ blades of claim 1 of the ‘253 patent become ‘upper’ and ‘lower’ blades as recited in present claim 1 depending on the orientation of the blade assembly, such as when oriented for attachment to a hair cutting apparatus. Note also that the portion of the spring interfacing the aches of claim 1 of the ‘253 patent can be considered as a ‘spring base’ as required by present claim 1, since being secured against the lower blade is sufficient for a portion of a spring to be considered a ‘spring base’. Note finally that the ‘arcuate-shaped fixed end’ is considered a coil with less than 360 degrees of arc.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17/235,398. 
Regarding present claim 1, claim 1 of the ‘398 application discloses the features of present claim 1. Note that the ‘first’ and ‘second’ blades of claim 1 of the  ‘398 application become ‘upper’ and ‘lower’ blades as recited in present claim 1 depending on the orientation of the blade assembly, such as when oriented for attachment to a hair cutting apparatus. Note also that the portion of the spring interfacing the aches of claim 1 of the ‘398 application can be considered as a ‘spring base’ as required by present claim 1, since being secured against the lower blade is sufficient for a portion of a spring to be considered a ‘spring base’. Note that the ‘arcuate-shaped fixed end’ is considered a coil with less than 360 degrees of arc. The guide base is disclosed in claim 3 of the ‘398 application.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 1, 11, and 19 recites, “a coil with less than 360 degrees of arc”. This recitation introduces new matter into each of claims 1, 11, and 19. Initially, the written description as originally filed fails to explicitly disclose any ‘coil with less than 360 degrees of arc’. Instead, the written description merely describes that neither the spring base nor the spring arms includes a “compliance coil”, which does not inherently disclose any that the spring has a “coil with less than 360 degrees of arc”. Further, the present drawings only show a spring that has an approximately semi-circular arc. As a result, the full angular range of the arc permitted by claims 1, 11, and 19 is not disclosed by the present drawings. For example, the present drawings do not provide disclosure of a 1 degree arc or a 359 degree arc, even though such arcs are encompassed by the recitation “a coil with less than 360 degrees of arc”. Thus, the ranges of arc permitted by claims 1, 11, and 19 is broader than the angle of arc disclosed in the present drawings. Per MPEP 2163.05(III), “With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure.” In the present case, one of ordinary skill in the art would not consider a single approximately semi-circular arc as inherently supporting a range of arc angles that extends from 0 degrees up to, but not inclusive of, 360 degrees. Finally, this feature was not described in the claims as originally filed. Instead, the claims as originally filed recite that the spring does not have a compliance coil. Again, merely because a spring does not have a compliance coil does not necessarily require that the spring has “a coil with less than 360 degrees of arc”. Thus, each of claims 1, 11, and 19 introduces new matter because the specification as originally filed does not disclose the feature of “a coil with less than 360 degrees of arc”. Each dependent claim depends from one of claims 1, 11, and 19, and thus also includes new matter. The examiner would be happy to discuss alternative language that may overcome this rejection with the Applicant during a telephone interview.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 2,928,171 to Oster.
Regarding claim 1, Oster discloses a blade assembly 7 (see Figs. 2 and 3) for a hair cutting apparatus 5 (see Fig. 1) comprising: 
a lower blade 8 having teeth extending along an edge of the lower blade 8 (see Fig. 2 and col. 3, lines 7-11);
an upper blade 9 having teeth extending along an edge of the upper blade 9 (see Fig. 2 and col. 3, lines 7-11); 
a yoke (including shoes 18) coupled to the upper blade 9 to reciprocate the upper blade 9 (see Fig. 2 and col. 3, lines 35-36; where ‘coupled to’ permits the yoke to be integral with the upper blade, since being integral is a type of joining or connecting; to the extent that ‘coupled to’ excludes the yoke from be integral with the upper blade, see the alternative rejection of claim 1 below); 
a spring 13 having a spring base 23 and a spring arm 24 (see Fig. 4), wherein the spring includes a coil 25 with less than 360 degrees of arc (see Fig. 3 and 4; the arc is approximately 180 degrees); and 
a spring retainer 16 comprising a guide base (see annotated Fig. 2 below showing the guide base as the part of the retainer 16 within the polygon), wherein the spring retainer 16 retains the spring 13 against the lower blade 8 (see Figs. 2 and 3; see also col. 4, lines 26-30).  

    PNG
    media_image1.png
    336
    726
    media_image1.png
    Greyscale

Regarding claim 2, Oster discloses that the spring retainer 16 further comprises a cross-portion extending parallel to the edge of the lower blade 8 (see annotated Fig. 2 above, where at least the middle section of the cross-portion extends parallel to the edge of the lower blade 8), and wherein the guide base retains the spring base 23 (see Figs. 2 and 3) and extends from the cross-portion perpendicular to the edge of the lower blade 8 (this feature is met because ‘perpendicular to the edge of the lower blade’ is toward a rear, non-cutting edge of the blade assembly 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 3,589,007 to Walton in view of US Pat. No. 2,928,171 to Oster.
Regarding claim 1, Walton discloses a blade assembly for a hair cutting apparatus (see Fig. 23; note that per col. 3, lines 29-31, the embodiment of Fig. 23 differs from the embodiment of Fig. 5 due to a different spring configuration; other components are considered the same in the embodiment of Fig. 23 as that of Fig. 5) comprising: 
a lower blade 48 having teeth extending along an edge of the lower blade 48 (see Fig. 9);
an upper blade 49 having teeth extending along an edge of the upper blade 49 (see Fig. 8); 
a yoke 65 coupled to the upper blade 49 to reciprocate the upper blade 49 (see Fig. 17 and col. 4, lines 54-73); 
a spring 75’ having a spring base 76’ and a spring arm (the spring 75’ has two arms at opposite ends of the spring base 76’ as can be seen in Fig. 24), wherein the spring 75’ includes a coil with less than 360 degrees of arc (see Fig. 24; e.g., there is a coil with 90 degrees of arc at each end of the spring base 76’); and 
a spring retainer 79 (see Fig. 23 and col. 5, lines 36-38; see also the modification of Walton below). 
Regarding claim 7, Walton discloses that the spring arm extends through a channel 77 of the yoke 65 (see Fig. 21 showing the channel and Fig. 23 showing the spring arm extending through the channel 77) and couples to the upper blade 49 (see Fig. 23 and col. 5, lines 20-25), wherein the spring arm reciprocates with the upper blade 49 (this feature is satisfied because the spring arm is retained in the channel 77, such that the spring arm is forced to reciprocate with the upper blade 49; e.g., in Fig. 18 it is apparent that regardless of which lateral direction the upper blade 49 moves, the spring arm will be urged in that same direction).  
Regarding claim 8, Walton discloses that the yoke 65, the spring arm, and the upper blade 49 reciprocate over the lower blade 48 (see Fig. 23, where the reciprocation is in a direction into and out of the page).  
Regarding claim 9, Walton discloses a peg 70 protruding from a bottom surface of the yoke 65 (see Fig. 18 and col. 4, lines 65-69), the peg 70 being received in an aperture 71 of the upper blade 49 (see Fig. 18 and col. 4, lines 65-69).  
Regarding claim 10, Walton discloses that the peg 70 received in the aperture 71 couples the yoke 65 to the upper blade 49 (see Fig. 18 and col. 4, lines 65-69).  
Regarding claim 11, Walton discloses a blade assembly for a hair cutting apparatus (the blade assembly shown in Fig. 23, which as discussed has common structures with the embodiment of Fig. 5), the blade assembly comprising: 
a lower blade 48 having teeth extending along an edge of the lower blade 48 (see Fig. 9);
an upper blade 49 having teeth extending along an edge of the upper blade 49 (see Fig. 8); 
a yoke 65 having a channel 77 (see Fig. 21), the yoke 65 coupled to the upper blade 49 to reciprocate the upper blade 49 (see Fig. 17 and col. 4, lines 54-73); 
an arcuate shaped spring 75’ (the spring includes multiple arcuate shapes as can be seen in Fig. 23, and is thus considered ‘an arcuate shaped spring’) having a spring base 76’ and a spring arm (the spring 75’ has two arms at opposite ends of the spring base 76’ as can be seen in Fig. 24), wherein the spring arm is coupled to the channel 77 of the yoke 76 (see Fig. 23; see also Fig. 18), wherein the arcuate shaped spring  75’ has a coil with less than 360 degrees of arc (the spring 75’ has a 90 degree arc of coil at each end of the spring base 76’), and wherein the spring base 76’ is positioned above the lower blade 48 (see Fig. 23; see also the modification of Walton below); and 
a spring retainer 79  (see Fig. 23 and col. 5, lines 36-38; see also the modification of Walton below).  
Regarding claim 12, Walton discloses a peg 70 protruding from a bottom surface of the yoke 65 (see Fig. 18 and col. 4, lines 65-69), the peg 70 being received in an aperture 71 of the upper blade 49 to couple the yoke 65 to the upper blade 49 (see Fig. 18 and col. 4, lines 65-69).  
Regarding claim 16, Walton discloses that the spring arm extends through the channel 77 of the yoke 65 (see Fig. 23) and terminates in a free end (an upper, left end of the spring arm relative to Fig. 23), wherein the spring arm reciprocates with the upper blade (this feature is satisfied because the spring arm is retained in the channel 77, such that the spring arm is forced to reciprocate with the upper blade 49; e.g., in Fig. 18 it is apparent that regardless of which lateral direction the upper blade 49 moves, the spring arm will be urged in that same direction).   
Regarding claim 17, Walton discloses that the free end applies a downward biasing force on the yoke 65 (see Fig. 23 and col. 5, lines 8-25) and slides forward and rearward within the channel 77 as the yoke 65 and the upper blade 49 reciprocate with respect to the lower blade 48 (this feature is met because the spring is constrained at its base 76’ as can be seen in Fig. 23, yet the free ends of the spring are retained in the channels 77 as can be seen in Fig. 18 such that the free ends oscillate with the yoke 65 – as a result, the free ends of the spring arms follow arc-shaped paths, which necessitates sliding of the free ends of the springs arms in a forward-rearward direction).  
Regarding claim 18, Walton discloses that movement of the free end defines an arc in response to reciprocation of the upper blade 49 over the lower blade 48 (see the explanation provided above in regards to claim 17).  
Regarding claim 19, Walton discloses a blade assembly for a hair cutting apparatus, the blade assembly comprising: 
a lower blade 48 having teeth extending along an edge of the lower blade 48 (see Fig. 9);
an upper blade 49 having teeth extending along an edge of the upper blade 49 (see Fig. 8); 
a yoke 65 having a channel 77 (see Fig. 21), the yoke 65 coupled to the upper blade 49 to reciprocate the upper blade 49 (see Fig. 17 and col. 4, lines 54-73); 
an arcuate shaped spring 75’ (the spring includes multiple arcuate shapes as can be seen in Fig. 23, and is thus considered ‘an arcuate shaped spring’) having an arcuate shape (the 90 degree arc at each end of spring base 76’ as can be seen in Fig. 24) between a spring base 76’ and a spring arm (the spring 75’ has two arms at opposite ends of the spring base 76’ as can be seen in Fig. 24), wherein the spring arm is coupled to the channel 77 of the yoke 65 (see Figs. 18 and 23), the spring arm extending through the channel 77 to form a free end of the spring arm (see Figs. 18 and 23), wherein the arcuate shape couples the spring base 76’ to the spring arm such that the arcuate shaped spring 75’ has a coil with less than 360 degrees of arc (the arcuate shape defines a coil with a 90 degree arc), and wherein the spring base 76’ is positioned above the lower blade 48 (see Fig. 23; this feature is also met upon modifying Walton as discussed below); and 
a spring retainer 79  (see Fig. 23 and col. 5, lines 36-38; see also the modification of Walton below).  
Regarding claim 20, Walton discloses that the spring arm slides forward and rearward within the channel 77 as the yoke 65 and the upper blade 49 reciprocate with respect to the lower blade 48 (see the explanation for this feature provided above in regards to claim 17).   
Walton fails to disclose:
that the spring retainer comprises a guide base, wherein the spring retainer retains the spring against the lower blade, as required by claim 1
wherein the spring retainer further comprises a cross-portion extending parallel to the edge of the lower blade, and wherein the guide base retains the spring base and extends from the cross-portion perpendicular to the edge of the lower blade as required by claim 2; 
that the yoke, the spring arm, and the upper blade reciprocate over a cross-portion of the spring retainer and the spring base as required by claim 8 (although note that as disclosed by Walton, the yoke, the spring arm, and the upper blade reciprocate together);
that the spring retainer comprises a guide base, wherein the spring retainer retains the arcuate shaped spring against the lower blade as required by claim 11;
that the spring retainer is fastened to the lower blade as required by claim 15; and
that the spring retainer comprises a guide base, wherein the spring retainer retains the arcuate shaped spring against the lower blade as required by claim 19.
Oster teaches a blade assembly having a spring retainer 16, the spring retainer 16 comprising a guide base (see annotated Fig. 2 above showing the guide base as the part of the retainer 16 within the polygon), wherein the spring retainer 16 retains an arcuate shaped spring 13 against a lower blade 8 (see Figs. 2 and 3; see also col. 4, lines 26-30). [Claims 1, 11, and 19] Oster discloses that the spring retainer 16 further comprises a cross-portion extending parallel to an edge of the lower blade 8 (see annotated Fig. 2 above, where at least the middle section of the cross-portion extends parallel to the edge of the lower blade 8), and wherein the guide base retains a spring base 23 of the spring 13 (see Figs. 2 and 3) and extends from the cross-portion perpendicular to the edge of the lower blade 8 (this feature is met because ‘perpendicular to the edge of the lower blade’ is toward a rear, non-cutting edge of the blade assembly 7). [Claim 2] A yoke (defined by shoes 18 on an upper blade 9; see col. 3, lines 34-39) and the upper blade 9 reciprocate over a cross-portion of the spring retainer 16 and the spring base 16 (this feature is evident from Figs. 2 and 3, where the cross-portion of the spring retainer 16 is shown in the annotated Fig. above, because at least some portion of the yoke and the upper blade are higher than the highest parts of the cross-portion and the spring base; alternatively this limitation is met because the broadest reasonable interpretation of ‘over’ in this context includes ‘across’, such that the yoke and upper blade reciprocating relative to the stationary spring retainer causes the yoke and upper blade to ‘reciprocate over’ the cross-portion and the spring base).[Claim 8] The spring retainer 16 is fastened to the lower blade 8 (see Fig. 3). [Claim 15] Oster teaches that providing a spring retainer having a guide base, where the guide base of the spring retainer is fastened to a lower blade of the blade assembly to retain a spring against the lower blade, is advantageous because such a spring retainer provides an exceptionally rigid securement of the spring member (see col. 4, lines 25-30). Oster teaches a further advantage of easily mounting the cutting head (see col. 2, lines 30-31). This advantage is relevant to Walton because Walton requires additional operations to attach and remove its blade assembly from the hair cutting apparatus. That, as disclosed by Walton, in addition to attaching the blade assembly to the hair cutting apparatus, the yoke must also be attached to the upper blade because Walton teaches that its spring and yoke are not removed from the hair cutting apparatus with the blade assembly (see col. 6, lines 19-22). Thus, each time the blade assembly of Walton is reattached, the yoke must be joined to the upper blade, which requires inserting the yoke into an aperture in the upper blade. Oster avoids having to disconnect and reconnect the yoke to the upper blade, since the spring and yoke are attached to the blade assembly. Thus, as disclosed by Oster, the blade assembling, including the yoke and spring, are removed as a unit, such that no connection between the yoke and upper blade must be established when reconnecting the blade assembly.   
Therefore, it would have been obvious to one of ordinary skill in the art to provide Walton with a spring retainer having a guide base, where the guide base of the spring retainer is fastened to a lower blade of the blade assembly to retain a spring against the lower blade, as taught by Oster. This modification is advantageous for multiple reasons. First, the spring retainer retaining the spring against the lower blade provides an exceptionally rigid securement of the spring member. Second, the modification simplifies removal and installation of the blade assembly, since the entire blade assembly is formed as a unit. The modification thus avoids having to couple the yoke to an aperture in the upper blade each time the blade assembly is installed, making installation of the blade assembly easier.
Claims Not Subject to Prior Art Rejection
Claims 3-6 and 13 -14 are not subject to any prior art rejection. However, no determination of allowability can be made for these claims in view of the issues raised above under 35 USC 112. 
Response to Arguments
Applicant’s arguments, see page 8 of the Remarks filed 16 March 2022, with respect to the rejection of claim 1 as being anticipated by Walton have been fully considered and are persuasive. The examiner agrees that Walton does not disclose “wherein the spring retainer retains the spring against the lower blade”.  The rejection of claim 1 as being anticipated by Walton has been withdrawn; however, new grounds of rejection of claim 1 under 35 USC 102 and under 35 USC 103 are set forth above.
Applicant’s arguments, see page 9 of the Remarks filed 16 March 2022, with respect to the rejection of claim 11 as being anticipated by Walton have been fully considered and are persuasive. The examiner agrees that Walton does not disclose “wherein the spring retainer retains the arcuate shaped spring against the lower blade”.  The rejection of claim 11 as being anticipated by Walton has been withdrawn; however, new grounds of rejection of claim 11 under 35 USC 103 is set forth above.
Applicant’s arguments, see page 9 of the Remarks filed 16 March 2022, with respect to the rejection of claim 19 as being anticipated by Walton have been fully considered and are persuasive. The examiner agrees that Walton does not disclose “wherein the spring retainer retains the arcuate shaped spring against the lower blade”.  The rejection of claim 19 as being anticipated by Walton has been withdrawn; however, new grounds of rejection of claim 19 under 35 USC 103 is set forth above.
Applicant’s arguments, beginning at page 10 of the Remarks filed 16 March 2022, with respect to the rejection of claims 1-3 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, beginning at page 11 of the Remarks filed 16 March 2022, with respect to the rejection of claims 11 and 13 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724